Citation Nr: 0829753	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-16 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals (BV A 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to the veteran's military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, 
nor may it be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101; 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters 
 
Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Board finds that the notification requirements have been 
satisfied in this case.  In this regard, the Board notes a 
letter was sent to the veteran in September 2004 in which the 
RO advised him of the evidence needed to substantiate his 
service connection claim.  The appellant was also notified of 
both his and VA's responsibilities, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  In addition, another letter was sent to the 
veteran in March 2006, which informed of the type of evidence 
needed to substantiate both the disability rating and 
effective date elements of his claim pursuant to the Court's 
holding in Dingess, supra.  Although only the September 2004 
letter was issued prior to the initial adjudication of the 
veteran's claim in November 2004, the Board notes that the 
veteran's claim was subsequently readjudicated by the RO 
following the issuance of the March 2006 notice letter in the 
June 2006 Supplemental Statement of the Case. See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Thus, the 
Board finds any error with respect to the timeliness of this 
notice to be harmless.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, the 
Board finds that all available evidence identified by the 
veteran relative to the issue on appeal has been obtained and 
associated with the claims folder.  In particular, the Board 
notes that the veteran's service medical records as well as 
his private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  He was also afforded a VA examination in 
August 2005, and an additional VA medical opinion was 
obtained in May 2006.  In short, the Board finds that VA has 
satisfied its duty to assist to the extent possible under the 
circumstances by obtaining evidence relevant to the veteran's 
claim.  

II.  Law and Analysis

The veteran is seeking service connection for bilateral 
hearing loss.  He essentially contends that the disorder was 
incurred in service as a result of noise exposure.  In 
particular, he argues that he was exposed to artillery fire, 
mortars, and aircraft engine noise while serving in Vietnam 
and sustained acoustic trauma.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. § 
3.303(d) (2007).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss.   The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
hearing loss.  In fact, his June 1965 pre-induction 
examination found his ears and drums to be normal, and he 
denied having a medical history of ear trouble at that time.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0(10)
-5 (5)
-5 (5)
5 (10)
LEFT
15 (30)
5 (20)
0 (10)
0 (10)
10 (5)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

The veteran also had a hearing loss profile of "H1" at the 
time of his June 1965 pre-induction examination. See Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).

The veteran was later afforded a separation examination in 
April 1967 at which time his ears and drums were also found 
to be normal, and he denied having a medical history of 
hearing loss or ear trouble.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)

0 (5)
LEFT
0 (15)
0 (10)
0 (10)

0 (5)

The veteran also had a hearing loss profile of "H1" at the 
time of his April 1967 separation examination.

The Board notes that these audiological evaluation findings 
during the veteran's period of service appear to be 
consistent and stable.  Indeed, these findings indicate the 
veteran's hearing acuity was clinically normal at the time of 
his separation.  The veteran's service medical records do not 
otherwise indicate that he ever complained of or was treated 
for hearing loss during service.  Moreover, the Board notes 
that the veteran did not seek treatment for hearing loss 
until many decades after his separation from service.  
Therefore, the Board finds that bilateral hearing loss did 
not manifest in service or within one year thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss is itself evidence which tends to 
show that the disorder did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000). The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

The Board notes that the veteran in this case served as a 
radio teletype operator and earned a marksman badge, and 
thus, may have had noise exposure in service.  Indeed, the RO 
conceded his exposure to acoustic trauma in its September 
2005 rating decision that granted service connection for 
tinnitus.   Accordingly, the Board concludes that the veteran 
was exposed to acoustic trauma during his military service.  

In addition, recent audiological examinations establish that 
the veteran has a current hearing disability that satisfies 
the criteria of 38 C.F.R. § 3.385.  In this regard, the 
veteran was afforded a VA examination in August 2005, and on 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
60
60
LEFT
15
25
25
55
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
Those findings do meet the requirements of 38 C.F.R. § 3.385,  

Nevertheless, the Board finds that the evidence of record 
does not link the veteran's current bilateral hearing loss to 
his noise exposure in service.  In this regard, the veteran 
was afforded a VA examination in August 2005 during which he 
reported being a radio operator and a machine gunner on a 
jeep in service and indicated that he had rode in convoys and 
was in Vietnam for fourteen months.  The veteran also 
indicated that he was in combat and was exposed to artillery, 
M-16s, shotguns, 175s, and mortars.  It was also noted that 
veteran was a mechanic and a truck driver after service and 
had worked at Ford Motor Company for eight years and made 
coal.  The veteran was also noted to be a recreational bow 
hunter.  Following a review of the claims file and a physical 
examination, the August 2005 VA examiner opined that the 
veteran's hearing loss was not caused by or a result of noise 
exposure in service.  The examiner based her opinion on the 
fact that the veteran's separation examination had revealed 
normal hearing bilaterally.  

In April 2006, the VA examiner was asked to reconsider her 
earlier opinion taking into consideration that noise-induced 
hearing loss can be service-connected even if the hearing 
acuity at separation does not meet the requirements of 38 
C.F.R. § 3.385.  

In a May 2006 opinion, the VA examiner noted that, when 
comparing pre-induction hearing acuity to hearing acuity on 
separation, there were five frequencies that were different.  
The examiner noted that four of these levels were better on 
separation than they were before induction.  The only reading 
that was worse was at 2000 Hertz in the right ear, which went 
from 5 to 10 decibels (converted into ISO units).  The 
examiner commented that the test/retest reliability could 
account for this 5 decibel shift.  She explained that the 
military defined a Standard threshold shift as an average of 
10 decibels or greater shift at 2000, 3000, and 4000 Hertz; 
or a 15 decibel or greater change at any single frequency at 
1000, 2000, 3000, or 4000 Hertz.  When the veteran's pre-
induction and separation audiological examinations were 
compared in this case, the examiner noted that a Standard 
threshold shift in hearing bilaterally was not apparent.   

The May 2006 VA examiner also noted that Institute of 
Medicine released a study on Military Noise Exposure in 
September 2005.  The study had stated that "there was no 
scientific basis for delayed or late onset noise-induced 
hearing loss, i.e. hearing normal at discharge and causally 
attributable to military noise exposure 20-30 years later.  
In cases where there were entrance and separation audiograms 
and such tests were normal, there was no scientific basis for 
concluding that hearing loss that develops 20-30 years later 
is causally related to military service.  Therefore, 
audiologists have no scientific basis for concluding that 
delayed onset hearing losses exist. "  

The May 2006 VA examiner concluded that her original opinion 
rendered in August 2005 stood and once again stated that the 
veteran's hearing loss was not caused by or a result of 
military service.  She also noted that the veteran had many 
post-service jobs that were noisy and concluded that the most 
likely etiology of the veteran's hearing loss would be 
occupational noise exposure.

The Board notes that the VA examiner's description of the 
veteran's medical history is consistent with the documented 
history contained in the claims folder.  She also explained 
her rationale and provided a detailed discussion of the 
pertinent medical literature.  Furthermore, there is no 
contrary medical opinion of record relating the veteran's 
current hearing loss to his military service.  
 
Although the veteran may believe that his bilateral hearing 
loss was caused by in-service noise exposure, he is not 
qualified to render a medical opinion regarding diagnosis or 
etiology, and, in this regard, his opinion is entitled to no 
weight or probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


